Citation Nr: 0408216	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  02-00 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a pelvic disorder.


REPRESENTATION

Appellant represented by:	Pennsylvania Adjutant 
General's Office 
	(Berks County Veterans Affairs Office)

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active duty from March 1997 to October 2000.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, in pertinent part denying 
entitlement to service connection for a pelvic/gynecological 
disorder. 

The veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing conducted in August 2002.  
A transcript of that hearing is contained in the claims 
folder. 

The Board notes that in December 2001 the RO deferred a claim 
of entitlement to service connection for a psychiatric 
condition claimed as secondary to a pelvic disorder.  This 
claim remains deferred pending the outcome of the instant 
appeal, and is referred for continued deferral until it may 
be appropriately acted upon, once a final determination is 
reached on the underlying claim.  


REMAND

There has been a change in the law during the pendency of the 
veteran's claims with enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA significantly added to the statutory 
law concerning VA's duties when processing claims for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefined the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
To implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  

In this case, the veteran was notified of the provisions of 
the VCAA by a VCAA letter issued in May 2001 as well as by a 
November 2001 statement of the case.  Nonetheless, pursuant 
to the VCAA, additional notice must be afforded the veteran 
as specifically applicable to development of the remanded 
claim, to include development ordered by this remand.  Hence, 
the veteran must be afforded notice to include notice of the 
evidence that has been obtained by VA, notice of evidence 
that is not of record and necessary to substantiate the 
claim, notice of evidence that the appellant is expected to 
provide, and notice that she should provide any additional 
pertinent evidence she may have in furtherance of her claim.  
In so doing, the RO should provide specific notice of what 
specific portion of the evidence necessary to substantiate 
the claim will be secured by VA, and what specific portion 
must be secured by the veteran.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Additionally, in light of a recent Court decision it is 
evident that the VCAA notice was not issued in the correct 
chronological sequence, with notice prior to initial RO 
adjudication, as set forth in 38 U.S.C.A. §§ 5100, 5103(a).  
Thus, additional development is necessary, to include 
addressing whether the appellant has been prejudiced in 
development and adjudication of the claims remanded here, by 
VA's failure to follow the VCAA development sequence outlined 
in the law.  

As the veteran testified at her August 2002 video conference 
hearing, the service medical records reflect that she had 
difficulties with prolonged non-stoppage of menstrual 
bleeding for weeks or months, with associated pelvic pain, 
with this condition's onset following a June 1998 dilation 
and curettage.  It is undetermined in the medical record what 
gynecological disorder she has.  At a VA gynecological 
examination in February 2001, no definite disorder was 
identified.  Accordingly, another VA gynecological 
examination was in order.  

In January 2003, the Board ordered further development of the 
appealed claim.  The case was sent in November 2002 to the 
Board's Evidence Development Unit (EDU), to undertake the 
requested development pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  In May 2003, however, the United States Court of 
Appeals for the Federal Circuit ("Federal Circuit") 
invalidated 38 C.F.R. § 19.9 (a)(2), in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (DAV).  Hence, additional development in 
this case must be undertaken by remand in September 2003.  
Unfortunately, the VA examination requested in September 2003 
was not performed.  Where remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  Hence, remand is again necessary, both 
to fulfill the request of the prior Board remand and to 
fulfill the underlying necessity of developing the veteran's 
claim, including pursuant to the VCAA.  

The claims folder contains records from the Reading Hospital 
and Medical Center, Reading, Pennsylvania, received into the 
record in May 2002.  The claims folder only contains a single 
pertinent VA medical record, a February 2001 pelvic 
ultrasound report.  Upon remand, any additional pertinent 
medical records should be obtained, pursuant to the VCAA.

Accordingly, the Board finds that the following additional 
development is warranted:

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is 
completed.  The RO should 
specifically provide the veteran with 
a VCAA notice letter, and therein 
notify her of the evidence not of 
record necessary to substantiate her 
remanded claim, information and 
evidence that VA will obtain, and 
information and evidence that the 
veteran must submit, pursuant to 
development requirements as 
delineated in Quartuccio.  The RO 
should also then notify her that it 
is her responsibility to submit all 
pertinent evidence in her possession.  
While the claimant is ultimately 
responsible to provide the necessary 
evidence, the RO should inform the 
veteran that VA will make efforts to 
obtain any additional as-yet-
unobtained relevant evidence, such as 
VA and non-VA medical records, or 
records from government agencies, if 
she identifies such records and the 
custodians thereof.  VA must notify 
the veteran of evidence she 
identified that could not be obtained 
so that she may attempt to obtain the 
evidence herself.  

2.  The RO should also specifically 
make a determination as to whether it 
was prejudicial error for the RO not 
to have notified the claimant of 
applicability of the provisions of 
the VCAA prior to initial RO 
adjudication of the claimant's claims 
on appeal.  38 U.S.C.A. §§ 5100, 
5103(a); 38 C.F.R. § 3.159 (2003).  

3.  The veteran should be asked to 
identify all medical records, VA or 
private, which may be pertinent to 
her claim but have not yet been 
associated with the claims folder.  
The veteran should be informed that 
this particularly includes medical 
records showing treatment or 
evaluation for the claimed pelvic 
disorder, and medical records showing 
an etiological relationship between 
the veteran's period of service and a 
current pelvic disorder, or showing 
continuity of an ongoing pelvic 
disorder from service to the present 
time.  She should be asked to provide 
contact information and necessary 
authorizations and releases to permit 
VA to obtain any additional treatment 
records, including records of 
treatment at Reading Hospital and 
Medical Center not yet obtained.  
Thereafter, the RO should attempt to 
obtain all indicated records which 
are not already in the claims file.  
The RO should inform the veteran of 
the outcome of each records request.  
If records are not obtained from any 
private source identified by the 
veteran, the RO must notify her that 
she is responsible for securing these 
records if she desires that VA 
consider them.  All records and 
responses received should be 
associated with the claims folder.  

4.  The RO should obtain all pertinent VA 
gynecological treatment records dating 
since October 2000.  Records and 
responses received should be associated 
with the claims folder. 

5.  Thereafter, the veteran should be 
afforded a VA gynecological examination, 
to ascertain the nature and etiology of 
any current pelvic disorder.  The claims 
folder must be available to the 
gynecologist for review.  The 
gynecologist must conduct a thorough 
examination addressing the nature and 
etiology of any diagnosed gynecological 
disorder, particularly related to the 
veteran's service period, from March 1997 
to October 2000.  This should include any 
disorder related to the veteran's 
complaints of ongoing, irregular 
menstrual bleeding and/or pelvic pain 
since a June 1998 in-service dilation and 
curettage. The claims folder and a copy 
of this remand must be provided to the 
examiner for review for the examination.  
All questions posed to the examiner in 
this remand must be addressed and 
explained in full.  All indicated tests 
and studies should be accomplished.  
Separately, for each diagnosed pelvic 
disorder, the examiner should address the 
following:  Is it is at least as likely 
as not that the diagnosed disorder 
developed in or was aggravated during the 
veteran's military service from March 
1997 to October 2000?  Is the disorder 
otherwise related to service?

The examiner should also answer the 
following:  Is it at least as likely as 
not that the veteran incurred the human 
papilloma virus in service?

The examiner must provide a complete 
rationale for each medical opinion 
expressed.

6.  Thereafter, and following any 
other appropriate development, the 
remanded claim must be readjudicated.  
If the determination remains to any 
extent adverse to the veteran, she 
and her representative must be 
provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should then be 
afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA 
will do and what she must do in 
support of her claim.  Quartuccio.  
Care must be exercised to ensure that 
prejudicial error did not result from 
any failure to provide complete and 
timely notice, pursuant 38 U.S.C.A. 
§§ 5100, 5103(a), of the provisions 
of the VCAA as applicable to her 
claim.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


